more
DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 05, 2021.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 13, 2021 (quantity two (2)), March 04, 2022, and May 03, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0203117 A1 to KELLY et al. (herein after "Kelly") in view of U.S. Patent Application Publication No. US 2013/0138316 A1 to KOYAMA (herein after "Koyama").
As to Claim 1,
Kelly discloses a utility vehicle (see Figs. 1 – 3, ¶0051, ¶0058, ¶0077, ¶0083 - ¶0084,  ¶0101 and ¶0310.  In particular, see Fig. 1.  




    PNG
    media_image1.png
    571
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    761
    528
    media_image2.png
    Greyscale

See ¶0058, Kelly teaches a vehicle speed control system using an ATPC (All-Terrain Progress Control), in which a utility vehicle traverses an off-road environment where slip wheel may typically occur), comprising: 
a frame (see Fig. 1 and ¶0035, Abstract, Kelly teaches a utility vehicle having a frame wherein a driveline is configured to transfer dynamic energy to a pair of ground-engaging members (front wheels 111, 112 and rear wheels 114, 115)); 
a plurality of ground-engaging members supporting the frame and each of the plurality of ground-engaging members is configured to rotate about an axle (see Fig. 1 and ¶0035, Abstract, Kelly teaches a utility vehicle having a plurality of ground-engaging members (wheels)); 
a powertrain assembly supported by the frame (see Figs. 1, 3, and ¶0035, Kelly teaches a powertrain system comprising an engine 121, a transmission 124, front and rear differentials, 137, 135 respectively); 
a braking system configured to operate in a normal run mode and an anti-lock braking mode, the braking system comprising an anti-lock braking control module operably coupled to the plurality of ground-engaging members.   (See Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle the plurality of ground-engaging members  (front wheels 111, 112 and rear wheels 114, 115) that are operably coupled to the braking system 22 (where the anti-lock braking module is embedded within it and VCU 10)). 
Koyama’s work presents a brake control apparatus wherein braking force is applied independently to the wheels in accordance with a state of the vehicle; and restricts an actuation of a parking-brake mechanism and to cause a braking-force generating section to generate braking force in a case that the parking-brake mechanism is required to be actuated by the switching operation when the moving-state judging section determines that the vehicle is moving.
While Kelly’s off-road vehicle control system discusses anti-lock braking systems (ABS) in general (see Fig. 3 and ¶0037 of Kelly), Kelly does not explicitly disclose wherein a utility vehicle automatically engages the anti-lock braking mode in response to a predetermined condition.  Modifying the ABS of Kelly with the ABS of Koyama, provides more clarification regarding wherein a utility vehicle automatically engages the anti-lock braking mode in response to a predetermined condition.  (See Figs. 3 – 4 and ¶0042 of Koyama.  In particular, see Figs. 3 - 4 ~ process method steps S3 - S4, controlling anti-lock braking system (ABS).  

    PNG
    media_image3.png
    454
    695
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    801
    533
    media_image4.png
    Greyscale

See ¶0042, teaches automatically engaging the ABS mode in response to a desired braking-force calculating section of the vehicle's control unit (ECU 2) adhering to prescribed predetermined conditions, for example wherein wheel slip conditions such as a snowy road surface and a black-ice road surface).
Kelly teaches a utility (off-road) vehicle applying traction control (i.e., anti-lock braking ~ ABS) through detected wheel slip events on a diversity of driving terrains, in particular, off-road terrains; and provides maintaining the utility vehicle at a user defined input target speed independent of a slip detection output signal.  Koyama teaches configuring the ABS, such as the one in Kelly, so that the ABS is automatically engaged in response to a predetermined condition.   (See MPEP § 2141.01(a)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Kelly’s all-terrain vehicle traveling control system wherein the anti-lock braking mode automatically engages in response to a predetermined condition, as taught by Koyama, to provide braking control during wheel slip conditions, thereby enabling benefits, including but not limited to:  facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 2, 
Modified Kelly substantially discloses the utility vehicle of claim 1.
However, Kelly does not explicitly disclose wherein the anti-lock braking control module is configured to automatically engage the anti-lock braking mode at the predetermined condition without an input from a user.
Koyama, on the other hand, discloses wherein the anti-lock braking control module is configured to automatically engage the anti-lock braking mode at the predetermined condition without an input from a user.  (See Fig. 4 ~ process method step S4, ¶0037, and ¶0053, Koyama teaches anti-lock braking being performed at the predetermined condition (desired braking-force value) without an input from a driver / user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Kelly’s all-terrain vehicle traveling control system wherein the anti-lock braking control module is configured to automatically engage the anti-lock braking mode at the predetermined condition without an input from a user, as taught by Koyama, to provide braking control during wheel slip conditions, thereby enabling benefits, including but not limited to:  facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 9,
Modified Kelly discloses the utility vehicle (see Figs. 1 – 3, ¶0051, ¶0058, ¶0077, ¶0083 - ¶0084,  ¶0101 and ¶0310.  In particular, see Fig. 1.  See ¶0058, Kelly teaches a vehicle speed control system using an ATPC (All-Terrain Progress Control), in which a utility vehicle traverses an off-road environment where slip wheel may typically occur) of claim 1, wherein: 
the plurality of ground-engaging members (see Fig. 1 and ¶0035, Abstract, Kelly teaches a utility vehicle having a plurality of ground-engaging members (wheels)) includes: 
a first front ground-engaging member (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle applies dynamic rotational force / energy to front ground-engaging member  (front wheel 111)); 
a second front ground-engaging member (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle applies dynamic rotational force / energy to front ground-engaging member  (front wheel 112)); 
a first rear ground-engaging member (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle applies dynamic rotational force / energy to rear ground-engaging member  (rear wheel 114)); and 
a second rear ground-engaging member (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle applies dynamic rotational force / energy to rear ground-engaging member  (rear wheel 115)); and 
the braking system.   (See Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065).
While Kelly’s off-road vehicle control system discusses anti-lock braking systems in general (see ¶0037), Kelly does not explicitly disclose wherein
a first front brake caliper operably coupled to the first front ground-engaging member a second front brake caliper operably coupled to the second front ground- engaging member; 
a first rear brake caliper operably coupled to the first rear ground-engaging member; 
a second rear brake caliper operably coupled to the second rear ground-engaging member; and 
a single junction member operably coupled to the first and second rear brake calipers.
Conversely, Koyama discloses a first front brake caliper operably coupled to the first front ground-engaging member a second front brake caliper operably coupled to the second front ground- engaging member (see Figs. 1 - 2, ¶0028 - ¶0029, brake calipers 3 comprises front left (FL) and right  (FR) calipers on front wheels); a first rear brake caliper operably coupled to the first rear ground-engaging member (see Figs. 1 - 2, ¶0028 - ¶0029, brake calipers 3 comprises a first rear left (RL) caliper on rear wheel); a second rear brake caliper operably coupled to the second rear ground-engaging member (see Figs. 1 - 2, ¶0028 - ¶0029, brake calipers 3 comprises a second rear right (RR) calipers on rear wheel); and a single junction member operably coupled to the first and second rear brake calipers.  (See Figs. 1 - 3 and ¶0028 - ¶0033, junction (hydraulic unit 1), Koyama teaches a single junction member (electric parking ECU 16) operably coupled to the first and second rear brake calipers (15RR and 15 RL) of brake calipers 3 where once electric parking ECU 16 is activated, a clamping state of the first and second rear brake calipers (15RR and 15 RL) is performed as necessary).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kelly’s all-terrain vehicle traveling control system with the brake calipers operably coupled to the front and rear ground-engaging members, as taught by Koyama, to provide braking control, thereby enabling benefits, including but not limited to:  providing independent torque forces to the four ground-engaging members as the detected wheel slip conditions necessitate; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 15,
Kelly’s all-terrain vehicle traveling control system discloses a method of operating a braking assembly of a utility vehicle (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  Figs. 1 – 3, ¶0051, ¶0058, ¶0077, ¶0083 - ¶0084,  ¶0101 and ¶0310.  In particular, see Fig. 1.  See ¶0058, Kelly teaches a vehicle speed control system using an ATPC (All-Terrain Progress Control), in which a utility vehicle traverses an off-road environment where slip wheel may typically occur) in one of a normal run mode and an anti-lock braking mode (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle the plurality of ground-engaging members  (front wheels 111, 112 and rear wheels 114, 115) that are operably coupled to the braking system 22 (where the anti-lock braking module is embedded within it and VCU 10)), comprising: 
providing a user braking member (see Figs. 1 - 2, ¶0061, ¶0065, ¶0111 and ¶0135, Kelly teaches a user enacting a brake pedal of the utility vehicle).
However, Kelly does not explicitly disclose providing a plurality of brake calipers operably coupled to the user braking member; 
providing an anti-lock braking control module operably coupled to the user braking member and the plurality of brake calipers; and 
automatically engaging the anti-lock braking mode at a predetermined condition.
Conversely, Koyama discloses providing a plurality of brake calipers operably coupled to the user braking member (see Figs. 1 - 3 ~ FR, FL, RR, RL brake calipers (brake calipers 3).  See ¶0028 and ¶0033, Koyama teaches a braking system comprising a plurality of calipers (brake calipers 3) which is operably coupled to user braking member (brake pedal ~ BP 7)); providing an anti-lock braking control module operably coupled to the user braking member and the plurality of brake calipers (see Figs. 3 - 4 ~ process method step S4, ¶0028, ¶0033, and ¶0037, Koyama teaches a hydraulic unit ECU 2 which includes an anti-lock braking control module which is operably coupled to the user braking member (brake pedal ~ BP 7) and the plurality of brake calipers 3).
While Kelly’s off-road vehicle control system discusses anti-lock braking systems (ABS) in general (see Fig. 3 and ¶0037 of Kelly), Kelly does not explicitly disclose wherein a utility vehicle automatically engages the anti-lock braking mode in response to a predetermined condition.  Modifying the ABS of Kelly with the ABS of Koyama, provides more clarification regarding wherein a utility vehicle automatically engages the anti-lock braking mode in response to a predetermined condition.  (See Figs. 3 – 4 and ¶0042 of Koyama.  In particular, see Figs. 3 - 4 ~ process method steps S3 - S4, controlling anti-lock braking system (ABS).  See ¶0042, teaches automatically engaging the ABS mode in response to a desired braking-force calculating section of the vehicle's control unit (ECU 2) adhering to prescribed predetermined conditions for example wherein wheel slip conditions such as a snowy road surface and a black-ice road surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Kelly’s all-terrain vehicle traveling control system wherein the anti-lock braking mode automatically engages in response to a predetermined condition, as taught by Koyama, to provide braking control during wheel slip conditions, thereby enabling benefits, including but not limited to:  facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
Claims 3 – 4, 6, 8, 16 – 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0203117 A1 to KELLY et al. (herein after "Kelly") in view of U.S. Patent Application Publication No. US 2013/0138316 A1 to KOYAMA (herein after "Koyama") as to claims 1 and 15 respectively above, and further in view of Foreign Patent No. DE19731650A1 to IHLE KLAUS DIETER (herein after "Dieter").
As to Claim 3, 
Modified Kelly substantially discloses the utility vehicle of claim 1.
However, Kelly does not explicitly disclose further comprising a user input configured to engage and disengage the anti-lock braking mode in response to a user selection.
Dieter, on the other hand, discloses a user input configured to engage and disengage the anti-lock braking mode in response to a user selection.  (See ¶0002 - ¶0008, Dieter teaches disengaging (switching off) anti-lock braking system through the push of a digital button on a vehicle electronic display).
Dieter is analogous to Kelly and the claimed invention as it relates to anti-lock braking systems, but then goes further as it provides anti-lock braking through lower speed ranges in order to achieve shorter braking distances.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kelly’s all-terrain vehicle traveling control system with a user input configured to engage and disengage the anti-lock braking mode in response to a user selection, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 4, 
Modified Kelly substantially discloses the all-terrain vehicle of claim 3, wherein the user input is a display positioned on the vehicle.  (See Fig. 3 ~ LSP HMI 20, ¶0042 - ¶0043, and ¶0052 - ¶0053, Kelly teaches a utility (off-road) vehicle having a human machine interface having a display (LSP HMI 20) wherein the user may input).
As to Claim 6,
Modified Kelly substantially disclose the utility vehicle of claim 3.
However, Kelly does not explicitly disclose wherein only the user selection is configured to disengage the anti-lock braking mode at a predetermined vehicle speed.
Conversely, Dieter discloses wherein only the user selection is configured to disengage the anti-lock braking mode at a predetermined vehicle speed.  (See ¶0004 - ¶0005 and ¶0007 - ¶0008, Dieter teaches disengaging (switching off) anti-lock braking system at a predetermined lower speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system wherein only the user selection is configured to disengage the anti-lock braking mode at a predetermined vehicle speed, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions across a range of vehicle speed profiles, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 8,
Modified Kelly substantially discloses the utility vehicle of claim 1.
However, Kelly does not explicitly disclose wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph.
On the other hand, Dieter teaches wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph.  (See ¶0004 - ¶0008, Dieter teaches an anti-lock braking system wherein the predetermined condition is a vehicle speed ranging from 0 - 50 kph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions across a range of vehicle speed profiles, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 16,
Modified Kelly substantially discloses the method of claim 15.
However, Kelly does not explicitly disclose, further comprising disengaging the anti-lock braking mode in response to a user input.
Dieter, on the other hand, discloses disengaging the anti-lock braking mode in response to a user input.  (See ¶0002 - ¶0008.  In particular, see ¶0006, Dieter teaches engaging and disengaging (switching off) anti-lock braking system through the push of a digital button on a vehicle electronic display).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kelly’s all-terrain vehicle traveling control system with a user input configured to disengage the anti-lock braking mode in response to a user selection, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 17,
Modified Kelly substantially discloses the method of claim 16.
However, Kelly does not explicitly disclose wherein disengaging the anti-lock braking mode occurs only in response to the user input.
On the contrary, Dieter, discloses disengaging the anti-lock braking mode occurs only in response to the user input.  (See ¶0002 - ¶0008, Dieter teaches disengaging (switching off) anti-lock braking system through the push of a digital button on a vehicle electronic display).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kelly’s all-terrain vehicle traveling control system with a user input configured to engage and disengage the anti-lock braking mode in response to a user selection, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 18,
Modified Kelly substantially discloses the method of claim 16.
However, Kelly does not explicitly disclose the method, further comprising providing a display of the utility vehicle and selecting the user input through the display.
Conversely, Dieter discloses further comprising providing a display of the utility vehicle and selecting the user input through the display.  (See ¶0002 - ¶0008, Dieter teaches disengaging (switching off) anti-lock braking system through the push of a digital button on a vehicle electronic display).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly’s all-terrain vehicle traveling control system with a display of the utility vehicle and selecting the user input through the display, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to: substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 20,
Modified Kelly substantially discloses the method of claim 15.
However, Kelly does not explicitly disclose wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph.
On the contrary, Dieter teaches wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph.  (See ¶0004 - ¶0008, Dieter teaches an anti-lock braking system wherein the predetermined condition is a vehicle speed ranging from 0 - 50 kph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions across a range of vehicle speed profiles, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.

Claims 10 - 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0203117 A1 to KELLY et al. (herein after "Kelly") in view of U.S. Patent Application Publication No. US 2013/0138316 A1 to KOYAMA (herein after "Koyama"), and further in view of Foreign Patent No. DE19731650A1 to IHLE KLAUS DIETER (herein after "Dieter").
As to Claim 10,
Kelly discloses a braking assembly (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065) for a utility vehicle (see Figs. 1 – 3, ¶0051, ¶0058, ¶0077, ¶0083 - ¶0084,  ¶0101 and ¶0310.  In particular, see Fig. 1.  See ¶0058, Kelly teaches a vehicle speed control system using an ATPC (All-Terrain Progress Control), in which a utility vehicle traverses an off-road environment where slip wheel may typically occur) configured to operate in a normal run mode and an anti-lock braking mode (see Fig. 3 ~ braking system 22, ¶0037, ¶0047, ¶0061, and ¶0065.  See ¶0058, vehicle control unit (VCU 10) applies a diversity of vehicle terrain control modes wherein the utility (off-road) vehicle the plurality of ground-engaging members  (front wheels 111, 112 and rear wheels 114, 115) that are operably coupled to the braking system 22 (where the anti-lock braking module is embedded within it and VCU 10)), comprising: 
a user braking member (see Figs. 1 - 2, ¶0061, ¶0065, ¶0111 and ¶0135, Kelly teaches a user enacting a brake pedal of the utility vehicle).
However, Kelly does not explicitly disclose a plurality of brake calipers operably coupled to the user braking member; 
a junction member operably coupled to at least two of the plurality of brake calipers; 
an anti-lock braking control module operably coupled to at least the user braking member and junction member and configured to 
automatically engage the anti-lock braking mode at a predetermined condition and disengage the anti-lock braking mode in response to a user input.
On the contrary, Koyama discloses a plurality of brake calipers operably coupled to the user braking member (see Figs. 1 - 2 ~ FR, FL, RR, RL brake calipers.  See ¶0028 and ¶0033, Koyama teaches a braking system comprising a plurality of calipers (brake calipers 3) which is operably coupled to user braking member (brake pedal BP)); a junction member operably coupled to at least two of the plurality of brake calipers (see Figs. 1 - 2, junction (hydraulic unit 1), Koyama teaches a clamping state related to a condition where the plurality of brake calipers (brake calipers 3) are engaged on the brakes ("clamped")); an anti-lock braking control module operably coupled to at least the user braking member and junction member.  (See Figs. 1 - 2 and ¶0033, Koyama teaches two rear brake calipers (brake calipers 3) and the junction member (hydraulic unit 1, being the hub of the brake hydraulic fluid circuit) and electric booster ECU 13).
Dieter discloses automatically engaging the anti-lock braking mode at a predetermined condition.  (See ¶0002 - ¶0005 and ¶0007 - ¶0008 of Dieter, teaching engaging and disengaging (switching off) anti-lock braking system at predetermined conditions (predetermined speeds)) and disengaging the anti-lock braking mode in response to a user input.  (See ¶0002 - ¶0008, Dieter teaches disengaging (switching off) anti-lock braking system through the push of a digital button on a vehicle electronic display)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kelly’s all-terrain vehicle traveling control system with a user input configured to engage and disengage the anti-lock braking mode in response to a user selection, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 11,
Kelly discloses the braking assembly of claim 10, wherein the user braking member is a brake pedal (see ¶0061, ¶0065, ¶0111 and ¶0135, Kelly teaches a user enacting a brake pedal of the utility vehicle) and the user input is a display of the utility vehicle.  (See Fig. 3 ~ LSP HMI 20, ¶0042 - ¶0043, and ¶0052 - ¶0053, Kelly teaches a human machine interface having a display (LSP HMI 20) wherein the user may input).
As to Claim 12,
Modified Kelly substantially discloses the braking assembly of claim 10.
However, Kelly does not explicitly disclose wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph.
On the other hand, Dieter teaches wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph.  (See ¶0004 - ¶0008, Dieter teaches an anti-lock braking system wherein the predetermined condition is a vehicle speed ranging from 0 - 50 kph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system wherein the predetermined condition is a predetermined vehicle speed of approximately 30 kph, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions across a range of vehicle speed profiles, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 13,
Modified Kelly substantially discloses the braking assembly of claim 10.
However, Kelly does not explicitly disclose wherein the plurality of brake calipers includes 
two rear brake calipers and the junction member defines a single member operably coupled to the two rear brake calipers.
On the other hand, Koyama discloses wherein the plurality of brake calipers (see Figs. 1 - 2 and ¶0028 - ¶0033, junction (hydraulic unit 1), Koyama teaches a clamping state related to a condition where the plurality of brake calipers (brake calipers 3) are engaged on the brakes ("clamped")) includes two rear brake calipers and the junction member defines a single member operably coupled to the two rear brake calipers.  (See Figs. 1 - 3, junction (hydraulic unit 1) is a main hydraulic fluid distribution hub in a hydraulic circuit connecting brake calipers 3.  
Koyama's design goes further though, teaching an additional junction (electric parking ECU 16) which is operably coupled to the first and second rear brake calipers (15RR and 15 RL) of brake calipers 3 where once electric parking ECU 16 is activated, a clamping state of the first and second rear brake calipers (15RR and 15 RL) is performed as necessary).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system with the brake calipers operably coupled to the front and rear ground-engaging members, as taught by Koyama, to provide braking control, thereby enabling benefits, including but not limited to:  providing independent torque forces to the four ground-engaging members as the detected wheel slip conditions necessitate; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 14,
Modified Kelly substantially discloses the braking assembly of claim 10.
However, Kelly does not explicitly disclose wherein the anti-lock braking control module is configured to disengage the anti-lock braking mode only in response to the user input. 
Conversely, Dieter discloses wherein the anti-lock braking control module is configured to disengage the anti-lock braking mode only in response to the user input.  (See ¶0002 - ¶0008, Dieter teaches disengaging (switching off) anti-lock braking system through the push of a digital button on a vehicle electronic display).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system wherein only the user selection is configured to disengage the anti-lock braking mode at a predetermined vehicle speed, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions across a range of vehicle speed profiles, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0203117 A1 to KELLY et al. (herein after "Kelly") in view of U.S. Patent Application Publication No. US 2013/0138316 A1 to KOYAMA (herein after "Koyama") as to claims 1 above, and further in view of U.S. Patent No. US 8,965,691 B1 to LOMBROZO (herein after "Lombrozo").
As to Claim 7, 
Modified Kelly substantially discloses the utility vehicle of claim 1.
However, Kelly does not explicitly disclose, wherein the braking system includes 
a speed sensor operably coupled to at least one of the plurality of ground-engaging members, and 
a position of the speed sensor is adjustable relative to the axle of the at least one ground-engaging member.
On the contrary, Koyama discloses wherein the braking system includes a speed sensor operably coupled to at least one of the plurality of ground-engaging members.  (See Figs. 1, 5, ¶0028, ¶0046, ¶0094, wheel speed sensors 5 attached to a plurality of ground-engaging members).
Modifying the speed sensor of Koyama (wheel speed sensors 5 of Koyama) (See Figs. 1, 5, ¶0028, ¶0046, ¶0094 of Koyama) with the adjustable positioning of the speed sensor of Lombrozo teaches a position of the speed sensor being adjustable relative to the axle of the at least one ground-engaging member.  (See Col. 6, Lines 34 - 43 and Col. 7, Lines 47 - 53 of Lombrozo, teaching by way of principle and precept wheel speed sensors being adjustable to ground-engaging members).
Similar to Kelly’s utility (off-road) vehicle, Lombrozo teaches an off-road vehicle (i.e. a farm vehicle)(see Col. 11, Lines 59 – 62 of Lombrozo); and provides maintaining the off-road vehicle at a user defined input target speed wherein the speed is confirmed through single-channel encoders serving as wheel sensors on multiple wheels of the off-road vehicle.   (See MPEP § 2141.01(a)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system where with the modification of Koyama with Lombrozo teaches the braking system includes a speed sensor coupled to at least one of the plurality of ground-engaging members, and where the speed sensors position is adjustable relative to the at least one ground-engaging member, as taught by Lombrozo, to provide braking control with confirmed speed feedback during wheel slip conditions, thereby enabling benefits, including but not limited to:  facilitating increased vehicle stability control and reliable braking across a spectrum of speed profiles during detected wheel slip events while traveling off-road.

Claims 5 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0203117 A1 to KELLY et al. (herein after "Kelly") in view of U.S. Patent Application Publication No. US 2013/0138316 A1 to KOYAMA (herein after "Koyama"), and further in view of Foreign Patent No. DE19731650A1 to IHLE KLAUS DIETER (herein after "Dieter") as to claims 3 and 16 respectively above, and further in view of U.S. Patent Application Publication No. US 2020/0031334 A1 to WOODLEY (herein after "Woodley").
As to Claim 5,
Modified Kelly substantially discloses the utility vehicle of claim 4.
However, Kelly does not explicitly disclose wherein the display is configured to provide an indication of a fault of the anti-lock braking control module and 
the braking system is configured to maintain a speed of the vehicle when the indication is provided.
Woodley discloses wherein the display is configured to provide an indication of a fault of the anti-lock braking control module.  (See Figs. 1A – 1B, ¶0159 - ¶0162 and ¶0170 - ¶0173, Woodley teaches wherein a fault in ABS modules 71, 73 are displayed on a human-machine interface (HMI 37)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kelly’s all-terrain vehicle traveling control system with an indication of a fault of the braking assembly on the display, as taught by Woodley, to provide vehicle reliability analytics to consistently insure the elimination of brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to: substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
Dieter discloses wherein the braking system is configured to maintain a speed of the vehicle when the indication is provided.  (See¶0004 - ¶0005 and ¶0007 - ¶0008, Dieter teaches maintain a speed of the vehicle when the indication is provided).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Kelly’s all-terrain vehicle traveling control system wherein the braking system is configured to maintain a speed of the vehicle when the indication is provided, as taught by Dieter, to eliminate brake stuttering during wheel slip conditions across a range of vehicle speed profiles, especially during icy road conditions, thereby enabling benefits, including but not limited to:  substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.
As to Claim 19,
Modified Kelly substantially discloses the method of claim 18.
However, Kelly does not explicitly disclose the method further comprising providing an indication of a fault of the braking assembly on the display.
Woodley discloses further comprising providing an indication of a fault of the braking assembly on the display.  (See Figs. 1A – 1B, ¶0159 - ¶0162 and ¶0170 - ¶0173, Woodley teaches wherein a fault in ABS modules 71, 73 are displayed on a human-machine interface (HMI 37)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kelly’s all-terrain vehicle traveling control system with an indication of a fault of the braking assembly on the display, as taught by Woodley, to provide vehicle reliability analytics to consistently insure the elimination of brake stuttering during wheel slip conditions, especially during icy road conditions, thereby enabling benefits, including but not limited to: substantially reducing braking distances; and facilitating increased vehicle stability control during detected wheel slip events while traveling off-road.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent Application Publication No. US 2019/0152493 A1. Every limitation of patented claim 1, being directed towards a braking system of a utility vehicle in one of a normal run mode and an anti - lock braking mode; and automatically engages the anti-lock braking mode at a predetermined condition. 
Claims 2 - 4 are also all the same and anticipated.  Claims 2 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 4 of U.S. Patent Application Publication No. US 2019/0152493 A1.  Every limitation of patented claims 2 - 4, being directed towards the utility vehicle of claim 1, being an all-terrain (off-road) vehicle wherein a user input on a display is configured to engage and disengage the anti – lock braking mode in response to a user selection.  A broad embodiment is an obvious variant of a narrow embodiment.
Claim 15 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 15 of U.S. Patent Application Publication No. US 2019/0152493 A1. Every limitation of patented claims 15, being directed towards a method of operating a braking assembly of a utility vehicle in one of a normal run mode and an anti - lock braking mode; wherein the utility vehicle provides a plurality of brake calipers; and automatically engages the anti-lock braking mode at a predetermined condition.
Claim 20 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 20 of U.S. Patent Application Publication No. US 2019/0152493 A1. Every limitation of patented claim 20, being directed towards wherein the utility vehicle of claim 15, has a predetermined condition being a vehicle speed of approximately 30 kph.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 2011/0256981 A1, SAITO et al. is analogous art to the claimed invention as it relates to an anti-lock braking system in that it provides a brake-pressure-detection unit which detects brake pressure in a brake system and controls the brake pressure to perform anti-skid control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661